Name: Commission Regulation (EC) No 739/98 of 1 April 1998 amending Regulation (EC) No 2331/97 on special conditions for granting export refunds on certain pigmeat products
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  trade policy;  health
 Date Published: nan

 Avis juridique important|31998R0739Commission Regulation (EC) No 739/98 of 1 April 1998 amending Regulation (EC) No 2331/97 on special conditions for granting export refunds on certain pigmeat products Official Journal L 102 , 02/04/1998 P. 0022 - 0022COMMISSION REGULATION (EC) No 739/98 of 1 April 1998 amending Regulation (EC) No 2331/97 on special conditions for granting export refunds on certain pigmeat products THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Articles 13(12) and 22 thereof,Whereas Commission Regulation (EC) No 2331/97 (3) lays down quality criteria to be met when export refunds are granted on certain processed pigmeat products;Whereas Commission Regulation (EEC) No 3846/87 of 17 December 1987 establishing an agricultural product nomenclature for export refunds (4), as last amended by Regulation (EC) No 409/98 (5), established a list of products on which export refunds can be granted in the pigmeat sector;Whereas the product codes in Annex I to Regulation (EC) No 2331/97 must be brought into line with recent amendments to Regulation (EEC) No 3846/87 applicable from 4 March 1998;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1 In Annex I to Regulation (EC) No 2331/97, the product codes '1601 00 91 9100` and '1601 00 99 9100` are hereby replaced by '1601 00 91 9000` and '1601 00 99 9190` respectively.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 April 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 282, 1. 11. 1975, p. 1.(2) OJ L 349, 31. 12. 1994, p. 105.(3) OJ L 323, 26. 11. 1997, p. 19.(4) OJ L 366, 24. 12. 1987, p. 1.(5) OJ L 55, 25. 2. 1998, p. 1.